Citation Nr: 0400586	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 859	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for residuals of amputation of the left great toe.

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




REMAND

The veteran's service dates have not been certified, but he 
claims and his personnel records reflect that he had active 
duty from March 1966 to January 1974.

This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The RO granted a separate claim for nonservice-connected 
pension benefits in January 2003.  This grant represents a 
complete resolution of the appeal as to that issue.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no 
dispute remaining upon appeal and the Board has no 
jurisdiction over the veteran's claim for pension benefits.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims, such as the instant ones, filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the veteran has been notified of the VA's duty to 
assist him and of his responsibilities in the development of 
his claims in the context of his claims for entitlement to 
service connection, he has not received formal notice in the 
context of the current increased rating appeals.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that such specific notice is required.  Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

In May 2002, the RO granted the veteran's claims for service 
connection for diabetes mellitus and residuals of a left 
great toe amputation.  These grants were implemented 
effective in February 2001, representing the date the 
veteran's claim for these benefits was received.  The veteran 
has now perfected an appeal as to the disability ratings 
assigned to each disability.  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating for these disability following the initial award of 
service connection, the VA is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this regard, we note that the claims file does not contain 
any medical records reflecting treatment for the disabilities 
at issue subsequent to the effective date of February 2001.  
To substantiate the veteran's claims for increased ratings, 
medical records reflecting treatment for the disabilities at 
issue between February 2001 to the present are the most 
probative of his condition and the impairment resulting from 
each disability during that pertinent time frame.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  This 
should include obtaining the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
mellitus and his amputated left great toe 
since February 2001.  After securing the 
necessary release(s), the RO should 
obtain these records for inclusion in the 
claims file.

2.  IF indicated by the medical records 
received pursuant to the above request, 
the veteran should be afforded another VA 
examination to identify the nature and 
extent of impairment arising from the 
veteran's service-connected disabilities.  
The claims folder, including all records 
obtained pursuant to the above request, 
must be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
conducted.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration of 
whether peripheral neuropathy is 
compensably disabling (see the findings 
on the July 2002 VA examination) and, if 
so, whether a separate disability rating 
is warranted.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, if he should choose 
to designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
when further action is required on his part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


